 
EXHIBIT 10.1

January 26, 2011


Mr. William McLaughlin
[ADDRESS]




Re:     Separation of Employment


Dear Bill,


This letter addresses your separation of employment with QuamTel, Inc.
(“QuamTel”).  Your last day of employment is January 26, 2011 (the “Separation
Date”) and QuamTel hereby accepts your resignation effective on the Separation
Date.


On the Separation Date, your employment with QuamTel and all further
compensation, remuneration, and eligibility under QuamTel’s benefit plans shall
terminate, except as otherwise explicitly provided in this letter agreement or
by applicable law.


All QuamTel property is to remain on the premises of QuamTel and any property
that is not currently on the premises must be immediately returned to
QuamTel.  Additionally, all outstanding expense advances, loans, and/or petty
cash advances, if any, must be paid in full by the date on which both parties
sign this letter agreement (the “Execution Date”) or they will be deducted from
your Severance (as defined below).  You agree not to incur any additional
expenses on behalf of QuamTel without prior written approval. QuamTel agrees to
reimburse outstanding expenses which are submitted prior to or on the Execution
Date of this letter agreement.


Provided you sign this letter agreement and do not revoke it as set forth below,
as a special separation arrangement, QuamTel will grant you severance (the
“Severance”) as follows:


 
1.
Your base salary through January 31, 2011;

 
2.
50% of your health care insurance coverage benefits through February 28, 2011;
and

 
3.
Five Thousand (5,000) shares of common stock of QuamTel at no additional cost to
you, subject to a mandatory one (1) year lock-up. (mandatory);



less withholding for applicable taxes, any other deductions QuamTel is required
by law to make from wage payments to employees, any amounts that you then owe to
QuamTel, and any amounts QuamTel pays to third parties on your behalf
(including, without limitation, credit card bills).  Provided you sign this
letter agreement and do not revoke it as set forth below, QuamTel shall pay the
Severance through QuamTel’s payroll provider.  You acknowledge that the
Severance is in lieu of, and in excess of, severance payments that would
normally be available under QuamTel’s policies.


You waive any right and agree not to make any claim for unemployment
compensation benefits.  If you make any such claim, QuamTel shall contest it and
may introduce this Agreement as evidence of your ineligibility for such
benefits.


Upon your request, QuamTel agrees to provide a neutral reference that includes
hire date, last compensation, and title.


As consideration and inducement to grant you the Severance, you agree, for
yourself, your spouse, executors, heirs, representatives, and assigns to
unconditionally release QuamTel and its direct and indirect affiliates,
subsidiaries and divisions and their respective officers, directors, employees,
predecessors, successors, shareholders, owners, agents, representatives and
managers (collectively the “Releasees”) from any and all claims, agreements,
disputes, causes of action, demands or liabilities of any nature whatsoever,
whether in law or equity, arising at any time as of or prior to the execution of
this letter agreement, whether known or unknown, including but not limited to,
the violation of any express or implied contract; any federal, state or local
laws restricting an employer’s right to terminate employees or otherwise
regulating employment; workers compensation, wage and hour, or other employee
relations statutes, executive orders, ordinance, or regulations, including any
rights or claims under Title VII of the Civil Rights Act of 1964, as amended the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1866, the Employee Retirement Income Security Act of 1974, the Age
Discrimination in Employment Act of 1967, the WARN Act, the Older Workers
Benefit Protection Act, or any other federal state or local laws covering the
same subject matter; tort (including, without limitation, negligent conduct,
emotional distress, invasion of privacy and defamation); any federal, state, or
local laws providing recourse for discrimination, retaliation, wrongful
discharge, dismissal or other obligations arising out of public policy, physical
or personal injury, fraud, negligent misrepresentation, failure to pay in whole
or part any compensation including base compensation, bonus or other incentive
compensation, back pay, front pay, retention, separation or severance pay, stock
options or other equity rights, vacation pay, debts, accounts, or benefits of
any kind whatsoever, and similar or related claims, or any claim for or for any
kind of compensatory, special or consequential damages, indirect, exemplary,
punitive or liquidated damages, attorneys' fees, costs, disbursements or
expenses.  The laws referred to in this section include statutes, regulations,
other administrative guidance, and common law doctrines.  Any and all claims
and/or disputes arising out of or relating to any of the foregoing shall be, and
are, finally compromised, released and settled.  Notwithstanding the foregoing,
this paragraph shall not (i) bar claims in good faith to enforce this letter
agreement, (ii) release any claims that by law cannot be waived, (iii) waive any
rights or claims that arise after the Execution Date and/or (iv) limit either
party’s right, where applicable, to file, assist or participate in any
investigation or proceeding of any federal, state or local government agency.



 
 

--------------------------------------------------------------------------------

 

You affirm that you have reported all hours worked as of the Execution Date, and
that you have been paid and/or have received all compensation, wages, bonuses,
commissions, and/or benefits to which you may be entitled from QuamTel.  You
further affirm that you have been granted any leave to which you were entitled
under any federal, state or local leave or disability accommodation laws and
have not been subject to any retaliation for exercising any such rights.


By entering into this letter agreement, QuamTel has not agreed to grant similar
accommodations/benefits to any other employee, whether or not similarly
situated, and no practice or policy shall be deemed established by this letter
agreement.  Nothing herein shall be deemed to constitute an admission of
wrongdoing by QuamTel or any other Releasee.  Neither this letter agreement nor
any of its terms shall be used by you as evidence of an admission or introduced
by you as evidence as to any issue of law or fact in any proceeding, suit or
action, other than an action to enforce this letter agreement.


You agree not to disclose, directly or indirectly, the underlying facts that led
up to this letter agreement or the terms, existence, or amounts set forth in
this letter agreement.  Notwithstanding the foregoing, this paragraph will not
stop you from disclosure of this letter agreement (i) to your family, attorney,
and/or tax advisor, provided that you notify your family, attorney, and/or tax
advisor of the confidential nature of this letter agreement and (ii) to the
extent legally necessary to enforce your rights under this letter agreement, or
otherwise required by law, provided that you promptly notify QuamTel of such a
disclosure obligation to enable QuamTel to take whatever action it deems
appropriate to prevent or limit the required disclosure.


You agree not to disclose or publish anything about QuamTel or any other
Releasee(s) which may disparage, impair or otherwise adversely affect the
business, professional or personal reputation, image, relationships, and/or
goodwill currently enjoyed by QuamTel or such Releasee(s) in their respective
markets and communities at large. The current upper management and Chairman of
the Board of QuamTel (limited solely to Andrea Munoz, Stuart Ehrlich, Steven
Ivestor, and Robert Picow), likewise agree they will not disclose or publish
anything about you which might disparage, impair or otherwise adversely affect
your business, professional or personal reputation, image, and/or relationships.
You agree that you will not encourage or cooperate or otherwise participate or
confer with any current or former employee of QuamTel or any other Releasee,
individually or collectively, or any potential plaintiff, to commence any legal
action or make any claim against QuamTel or any other Releasee with respect to
such person’s employment with QuamTel or its affiliates.  You will cooperate
with QuamTel and its counsel in connection with any investigation,
administrative proceeding or litigation relating to any matter in which you were
involved or of which you have knowledge as a result of your employment with
QuamTel. QuamTel will agree to indemnify and defend you from any claim
associated with your good faith conduct during your employment. You will notify
QuamTel if you are subpoenaed to testify in any proceeding related to your
employment as nothing herein may be construed as prohibiting you from lawfully
responding to a subpoena.


As further consideration and inducement to grant you the Severance:


 
1.
for a period of twenty-four (24) months following the date of QuamTel’s final
payment to you hereunder, you agree not to (i) engage in any discussions,
directly or through intermediaries, regarding soliciting, engaging or hiring,
for consulting, full-time or part-time employment, anyone who is or was an
employee of QuamTel during the term of your employment with QuamTel, (ii) employ
as an employee or retain as a consultant or agent anyone who is or was an
employee of QuamTel during the term of your employment with QuamTel, and/or
(iii) persuade or attempt to persuade anyone who is or was an employee of
QuamTel during the term of your employment with QuamTel to leave the employ of
QuamTel or to become employed as an employee or retained as a consultant or
agent by any other person or entity; and




 
 

--------------------------------------------------------------------------------

 

 
2.
for a period of twelve (12) months following the date of QuamTel’s final payment
to you hereunder, you agree not to work for any person or entity that (i) is or
was a client of QuamTel during the term of your employment with QuamTel or (ii)
that you were involved in pitching for potential business during the twelve (12)
month period immediately prior to the Separation Date, by rendering any services
of the type performed by QuamTel or, directly or through intermediaries,
solicit, render services to or for, or accept from, any such person or entity,
any business of the type performed by QuamTel, or persuade or attempt in any
manner to persuade any such person or entity to cease to do business or to
reduce the amount of business which any such person or entity has customarily
done or is reasonably expected to do with QuamTel, whether or not the
relationship between QuamTel and such person or entity was originally
established in whole or in part through your efforts.



The parties agree that the foregoing limitations as to time, geographical area,
and scope of activity are reasonable and acceptable to you, and do not impose
any greater restraint than is reasonably necessary to protect the goodwill and
other business interests of QuamTel.


As required by the by the federal Age Discrimination in Employment Act (as
amended by the Older Workers’ Benefit Protection Act), you have a period of 21
days within which to consider this letter agreement before signing it.  If you
sign this letter agreement within 21 days of receiving it, then, as allowed by
that law, during the seven-day period following signing this letter agreement,
you may revoke this letter agreement.  This letter agreement shall not become
binding, effective or enforceable until the revocation period has expired
without revocation of this letter agreement (and no monies otherwise due to you
under this letter agreement shall be paid until after the seven day period has
elapsed without revocation of this letter agreement).  Any revocation under this
provision must be made in writing and received by QuamTel’s CEO within the
seven-day revocation period.


This letter agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to its conflicts of law
principles.  This letter agreement may not be changed or altered, except by a
writing signed by both parties.  Until such time as this letter agreement has
been executed and subscribed by both parties hereto:  (i) its terms and
conditions and any discussion relating thereto, without any exception
whatsoever, shall not be binding nor enforceable for any purpose upon any party;
and (ii) no provision contained herein shall be construed as an inducement to
act or to withhold an action, or be relied upon as such.  This letter agreement
constitutes an integrated, written contract, expressing the entire agreement and
understanding between the parties with respect to the subject matter hereof and
terminates and supersedes any and all prior agreements and understandings, oral
or written, relating to the subject matter hereof including, without limitation,
the Employment Agreement, dated December 13, 2010, between you and QuamTel (the
“Employment Agreement”).  Notwithstanding the foregoing, this letter agreement
does not supersede or in any way affect your obligations to QuamTel under any
confidentiality or non-disclosure obligations, non-compete and other restrictive
covenants including, without limitation, those set forth in the Employment
Agreement, the survivable terms of which shall remain in full force and
effect.  In the event any term or provision of this Agreement shall be held to
be unenforceable, the remaining terms and provisions shall be unimpaired and the
unenforceable term or provision shall be replaced by such enforceable term or
provision as comes closest to the intention underlying the unenforceable term or
provision.  This letter agreement binds your heirs, administrators,
representatives, executors, successors, and assigns, and will inure to the
benefit of all Releasees and their respective heirs, administrators,
representatives, executors, successors, and assigns.


QuamTel strongly encourages you to discuss this letter agreement with your
family, attorney, and/or tax advisor prior to signing below.


If you agree with the terms of this letter agreement, please sign and return it
to me on or before February 16, 2011 (or sooner at your option, in your sole and
absolute discretion).  This letter agreement may be signed in any number of
counterparts with the same effect as if the signatures thereto and hereto were
upon the same instrument.  A facsimile copy of an executed counterpart shall be
valid and have the same force and effect as an original.


We wish you the best of luck in your future endeavors.  Please feel free to call
me if you have any questions.




Very truly yours,




/s/ Stuart Ehrlich
Stuart Ehrlich
CEO, QuamTel


I acknowledge that I have the right and have been given the opportunity to
review this letter agreement with an attorney.  I have carefully read this
letter agreement and fully understand its contents.  I am aware that this is a
valid and binding contract between QuamTel and me, and I sign it of my own free
will.


Agreed and accepted:




By: /s/ William McLaughlin
Name: William McLaughlin
 
 